Title: To Thomas Jefferson from William Churchill, 30 March 1781
From: Churchill, William
To: Jefferson, Thomas



Sir
Middlesex March 30th. 1781.

On the 26th Instant there was in Middlesex Court a recommendation of Militia Officers to your Excellency in which Majr. Maurice Smith was not recommended as Lt. Colonel according to Seniority but that Capt. Beverley Daniel was nominated in his place which he thinks is not the treatment he deserved as an Officer who has always done his Duty. I can say with truth that when I had the Honour to Command the Militia in this County that no Officer did his Duty better than Mr. Smith and I dare affirm that since Colo. James Montague has had the Command of the County he can lay nothing to his charge as being backward in his Duty as an officer. And as to Civil matters I do declare upon my Honour that he is the most punctual Magistrate in the County in attending Courts of Justice, the only thing they had to alledge against was that he was upwards of Fifty Years old but I dare say your Excellency knows that there are many Commanders that are above Fifty who are capable of Command. I hope you will not think that I mean to direct  you or throw any blemish on Mr. Beverley Daniels Character, but only to inform you that Mr. Smith is the Senior Officer for they are both Gentlemen that I esteem in private and publick life. I am Your Excellency’s Most Obt. Servt.,

Will Churchhill

